UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

CHRISTINE SARACENI,

                          Plaintiff,

v.                                                          Case No.: 19-CV-1152

M&T BANK CORPORATION,

                       Defendant.
____________________________________________


           NOTICE OF MOTION TO SHORTEN TIME ON M&T’S
           CROSS-MOTION FOR A PRELIMINARY INJUNCTION

 Moving Party:        M&T Bank Corporation.

 Directed To:         Plaintiff.

 Date and Time:       As soon as the motion can be heard.

 Place:               Hon. Lawrence J. Vilardo
                      Robert H. Jackson United States Courthouse
                      2 Niagara Square, Buffalo, New York

 Supporting Papers:   Declaration of Jodyann Galvin, Esq., dated October 9, 2019.

 Relief Requested:    Shortening of time for opposition and reply by M&T on its cross-
                      motion for a preliminary injunction, setting plaintiff’s opposition for
                      October 16, 2019 and M&T’s reply, if any, to October 22, 2019.

 Oral Argument:       Not requested.
Dated:           October 9, 2019


                                     HODGSON RUSS LLP
                                     Attorneys for Defendant M&T Bank Corporation

                                     By:    s/Jodyann Galvin
                                            Jodyann Galvin
                                            Martha Pigott
                                     The Guaranty Building
                                     140 Pearl Street, Suite 100
                                     Buffalo, New York 14202-4040
                                     (716) 856-4000
                                     jgalvin@hodgsonruss.com
                                     mpigott@hodgsonruss.com




                                      -2-




002000.11239 Litigation 15265294v1
